UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C.20549 FORM 10-Q (Mark One) x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 oTransition report under Section 13 or 15(d) of the Securities Exchange act of 1934 For the transition period from to Commission File Number:001-32998 Energy Services of America Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 20-4606266 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 100 Industrial Lane, Huntington, West Virginia (Address of Principal Executive Office) (Zip Code) (304) 399-6315 (Registrant’s Telephone Number including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such requirements for the past 90 days.YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx As of May 11, 2011 there were issued and outstanding 12,092,307 shares of the Registrant’s Common Stock. Part 1: Financial Information Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Cash Flows 3 Consolidated Statements of Changes in Stockholders’ Equity 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2.
